DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities: the claims recites “a second rail…being positioned in a second direction with respect to the first rail…”  However, a structure cannot be positioned in a direction with respect to another structure. In other words, a position has no direction. Here, the second rail can be said to overlap the first rail in the second direction, or the second rail can be said to be separated from the first rail in the second direction, but it cannot itself be positioned in the second direction.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  “the horizontal direction” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa (2005/0243125).

Regarding claim 1, Ishikawa teaches a liquid discharge device comprising:

a first block (fig. 15, items 56b/65/60/54/5585a/85) provided with a first opening (opening in first block) into which the first rail fits, and configured to move along the first rail (see fig.  15),
a second rail (fig. 15, item 22)  and being positioned in a second direction (fig. 15, up/down on page) with respect to the first rail (see fig. 15), the second direction being orthogonal to the first direction (see fig. 15);
a second block (fig. 15, items 39/55a/56a) provided with a second opening (fig. 15, opening in second block) into which the second rail fits, and configured to move along the second rail (see fig. 15), and
a carriage (fig. 8, item 5) fixed to the first block and the second block (see fig. 15) and provided with a head (fig. 15, item 4) configured to discharge liquid onto a medium (see figs. 1-4),
wherein the first opening faces in a third direction (fig. 15, left/right on page) orthogonal to the first direction and the second direction (see fig. 15),
wherein 
wherein the second opening faces in the second direction (see fig. 15, note that second opening faces up/down on page), and
wherein 

Regarding claim 3, Ishikawa teaches the liquid discharge device according to claim 1, further comprising a linear encoder (fig. 15, item 47) fixed with respect to the first block or the second block (see fig. 15) configured to detect a position of the carriage in the first direction, wherein the first direction and the second direction are parallel to the horizontal direction (see fig. 15, note that encoder 47 is fixed “with respect to” the first block and the second block, and the carriage travels along the horizontal direction).

Regarding claim 4, Ishikawa teaches the liquid discharge device according to claim 3, wherein
the third direction is vertically downward (compare figs. 2, 8, 15)




the first block is provided with a pair of opposed surfaces facing each other in the second direction, the pair of first opposed surfaces being positioned in a position overlapping with each other in the second direction and forming the first opening, and
the second block is provided with a pair of second opposing surfaces facing each other in the third direction, the pair of second opposed surface being positioned in a position overlapping with each other in the third direction and forming the second opening (see fig. 15, Note first opposed surfaces 60, 63 and second opposed surfaces 56a, 55a forming the first and second openings, respectively, and meeting the claimed directional limitations). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Shioya et al. (6,095,636).

Regarding claim 5, Ishikawa teaches the liquid discharge device according to claim 3, a plurality of the heads are provided on the carriage, 
the plurality of heads include a first head configured to discharge, onto the medium, a base liquid, the base liquid being configured to form a base, and a second head configured to discharge, onto the base liquid, a color ink, the color ink being the liquid configured to print a color image ([0046]-[0047], Note that the “base liquid” has not been defined in any way so as to preclude a regular colored ink from meeting the limitation. Thus, if two colored inks are deposited, with the second forming a color image, the limitation is met). 
Ishikawa does not teach the second head is positioned in the second direction with respect to the first head, from one of the first block and the second block toward the other of the first block and the second block to which the linear encoder is fixed. Shioya teaches this (Shioya, see fig. 1, Note first and second rails 3 and heads 12K-12Y positioned so as to overlap in the second direction between the first and second rails). It would have been obvious to one of ordinary skill in the art at the time of invention to configure the printheads of Ishikawa in  the manner disclosed by Shioya because doing so would amount to applying a known printhead arrangement to a known printing device to achieve predictable results. 

. 

Response to Arguments
Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive. The claims have been amended to further specify the structure of the device, but the amendments fail to distinguish the claimed invention from  the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853